Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1-16, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of system for temporarily precluding sharing of media content to protect user privacy.
The closest prior art, as previously recited, Steiner (US 9,262,596), Kannan (US 9,961,494), Graham (US 2015/0026234), are also generally directed to various aspects of precluding sharing of media content to protect user privacy.  However, none of Steiner, Kannan, Graham teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 12, 21.  For example, none of the cited prior art teaches or suggest the steps of: 
determining, by the one or more processors of the electronic device, from a database comprising information pertaining to the electronic device and the another electronic device, whether an authorized user of the electronic device and another authorized user of the another electronic device reside at a common residence; and omitting, by the one or more processors, the at least temporarily precluding the transmission of the media content to the another electronic device and instead causing, by the one or more processors in response to the user input, a communication circuit to transmit the media content to the another electronic device when the authorized user of the electronic device and the another authorized user of the another electronic device reside at the common residence, even when the location and the another location are substantially different locations.
a memory comprising a database comprising information pertaining to the electronic device and the another electronic device; and a communication circuit; the one or more processors: determining from the database whether an authorized user of the electronic device and another authorized user of the another electronic device reside at the same location of residence; and omitting the at least temporarily precluding, in response to the user input, the transmission of the media content to the another electronic device when the authorized user of the electronic device and the another authorized user of the another electronic device reside at the same location of residence.

A memory comprising a database comprising information pertaining to the electronic device and the another electronic device; and a communication circuit; the one or more processors: determining from the database whether the another electronic device is a companion electronic device of the electronic device; and omitting the at least temporarily precluding, in response to the user input, the transmission of the media content to the another electronic device when the another electronic device is the companion electronic device of the electronic device.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439